ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_08_EN.txt. 178

SEPARATE OPINION OF JUDGE SETTE-CAMARA

I fully subscribe to the decision and operative part of the Advisory
Opinion, but, since my reasoning deals with some points not contemplated
by the Court, I feel myself bound to append a separate opinion setting out
my views.

There is no doubt about the right of the World Health Organization to
resort to an advisory opinion of the Court in matters related to the inter-
pretation of the Agreement of 25 March 1951 between the World Health
Organization and Egypt. This right is based on Article 96, paragraph 2, of
the Charter of the United Nations, Article 65, paragraph 1, of the Statute
of the Court and Article X, paragraph 2, of the Agreement between the
World Health Organization and the United Nations adopted by the First
World Health Assembly on 15 November 1947. Moreover Article 76 of the
Constitution of the World Health Organization expressly reserves such
right to the Organization. The advisory jurisdiction of the Court is there-
fore properly resorted to and soundly established. On the other hand,
notwithstanding the discretionary nature of the Court’s power to give
advisory opinions, in its whole existence there has been no instance in
which this power was exercised in a negative way. In pursuance of its
longstanding jurisprudence, the Court could hardly refuse to comply with
the request of the World Health Organization.

It is equally clear that the request is related to a “legal question”, namely
the interpretation of a treaty clause, and that there is no “legal question
actually pending” between the parties. The Court was confronted with
copious evidence of profound discrepancies of view among the States
belonging to the Eastern Mediterranean regional organization, and among
other States in the World Health Assembly, regarding the proposed trans-
fer of the Eastern Mediterranean Regional Office from Alexandria. But
those are disputes, occurring within the organs of an international
organization, which do not concern the Court at least until they reach the
stage at which they are projected into the treaty relationship between the
World Health Organization and Egypt.

Tam convinced that the Advisory Opinion is right when in paragraph 35,
it goes beyond the strict and narrow formulation of the questions put to it
by resolution WHA33.16 to investigate and consider the true legal ques-
tion behind the request. As the Court rightly points out,

“if it is to remain faithful to the requirements of its judicial character
in the exercise of its advisory jurisdiction it must ascertain what are

109
179 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

the legal questions really in issue in questions formulated in a
request”,

for fear that

“a reply to questions of the kind posed in the present request may if
incomplete, be not only ineffectual but actually misleading as to the
legal rules applicable to the matter under consideration”.

The broad consideration of all the pertinent legal issues involved, even if
that would mean to go beyond the limited phraseology of the questions
contained in the request, is consistent with the jurisprudence of the Court.
The Permanent Court of International Justice already went so far as to
admit the procedure of expanding the context of some submissions even
in contentious cases. Indeed in Judgment 11, /uterpretation of Judgments
Nos. 7 and 8 (Factory at Chorzéw), the Court stated :

“In so doing the Court does not consider itself as bound simply to
reply ‘yes’ or ‘no’ to the propositions formulated in the submissions of
the German Applications. It adopts this attitude because, for the
purpose of the interpretation of a judgment it cannot be bound by
formulae chosen by the Parties concerned, but must be able to take an
unhampered decision.” (P.C.I.J., Series A, No. 13, p. 15.)

On the next page it added :

“C nstrued in any other way, the Application in question would
not satisfy the express conditions laid down by the above-mentioned
artic e ; and the Court, as it has already had occasion to observe in
pre ious judgments, may within reasonable limits disregard the
de ects of form of documents placed before it.”

Like\ ise in the Advisory Opinion on the Delimitation of the Polish-
Czechos. wakian Frontier, the so-called Jaworzina case (P.C.I.J., Series B,
No. 8, p. \0), the Permanent Court held :

“Av cording to the actual language of the preamble of the request,
the question upon which the Court is asked for an advisory opinion
principally concerns the frontier in the region of Spisz, and the written
and oral information supplied bears almost entirely on this point.
Nevertheless the Court feels obliged to express an opinion upon the
Polish case, and consequently upon the frontiers in the Duchy of
Teschen and the territory of Orava, in so far as the delimitation of the
frontier in those regions and in the territory of Spisz may be inter-
dependent. In drafting the Request, the Council made a point of
referring expressly to the conclusions of the respective cases submit-
ted by the two parties, and the discussion which took place in the
Council of the League of Nations, as well as the general terms in which
the question itself is stated, appear to indicate that the opinion should
embrace the whole range of the cases submitted.”

110
180 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

Again in the Advisory Opinion on Competence of the International
Labour Organisation (P.C.I.JT., Series B, Nos. 2 and 3, p. 59) the Permanent
Court decided to restrict the meaning of the request for advisory opinion
presented to it. It then stated :

“The words used imply that the ‘other questions’ are to be questions
essentially of the same nature for the present purpose as that of the
organisation and development of means of production ; but such
‘other questions’ are not specified, and the Court does not undertake
to say what they may be.”

The International Court of Justice, in the Advisory Opinion on Admis-
sibility of Hearings of Petitioners by the Committee on South West Africa
(1. CJ. Reports 1956, p. 26), did not depart from this jurisprudence. It
stated :

“It was in these circumstances that the question was submitted to
the Court. While the question in terms refers to the grant of oral
hearings by the Committee, the Court interprets it as meaning :
whether it is legally open to the General Assembly to authorize the
Committee to grant oral hearings to petitioners. The Court must
therefore deal with the broader question as to whether it would be
consistent with its previous Opinion of 11 July 1950 for the General
Assembly to authorize the Committee on South West Africa to grant
oral hearings to petitioners.”

Moreover in the Advisory Opinion on Certain Expenses of the United
Nations (1.C.J. Reports 1962, pp. 157 f.) the Court found :

“Although the Court will examine Article 17 in itself and in its
relation to the rest of the Charter, it should be noted that at least three
separate questions might arise in the interpretation of paragraph 2 of
this Article. One question is that of identifying what are the ‘expenses
of the Organization’: a second question might concern apportion-
ment by the General Assembly ; while a third question might involve
the interpretation of the phrase ‘shall be borne by the Members’. It is
the second and third questions which directly involve ‘the financial
obligations of the Members’, but it is only the first question which is
posed by the request for the advisory opinion. The question put to the
Court has to do with a moment logically anterior to apportionment,
just as a question of apportionment would be anterior to a question of
Members’ obligation to pay.”

And the Court concluded :

“It has been asked to answer a specific question related to certain

111
181 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

identified expenditures which have actually been made, but the Court
would not adequately discharge the obligation incumbent on it unless
it examined in some detail various problems raised by the question
which the General Assembly has asked.” (/bid., p. 158.)

Contrary to the assertion in some quarters, the WHO or indeed any
international organization, has the right to remove its regional offices.

In the light of Articles 43, 44, 45 and 46 of the Constitution of the World
Health Organization it seems indisputable that the Organization enjoys an
unfettered right to decide on the location of its headquarters and the
headquarters of its regional committees and regional offices. Indeed it
would run counter to the actual texts of the majority of the constitutions or
international organizations to deny the latter such right, including the right
to transfer their headquarters and the sites of their organs if they so deem
fit. On this point it is enough to recall Section 23 of the United Nations
Headquarters Agreement, which gives to the Organization the unilateral
right to decide on the permanence of its headquarters in New York, and
Section 24, which provides :

“This agreement shall cease to be in force if the seat of the United
Nations is removed from the territory of the United States, except for
such provisions as may be applicable in connection with the orderly
termination of the operations of the United Nations at its seat in the
United States and the disposition of the property therein.”

Indeed the Lake Success Agreement of 1947 neither contains any provision
for denunciation nor lays down periods of notice for the termination of the
treaty. If that is so with what — considering the huge interests involved in
one side or the other — is the most important of headquarters agreements,
it would be extraordinary to contend that a denunciation clause with a
prescribed period of notice for termination of the treaty is indispensable in
treaties between international organizations and host countries relating to
the location of headquarters.

Moreover I do not believe that agreements of that kind enshrine an
obligation on the part of the Organization to keep their offices operating in
the territory of the host State. In the 1951 WHO-Egypt Agreement the
obligations of the Organization are clearly spelled out in Sections 26
(privileges and immunities granted only in the interests of the organiza-
tion), 31 (respect for the security of the Egyptian Government), 32 and 33
(co-operation for the settlement of loca! disputes), and 34 (settlement of
disputes relating to the agreement). No provision exists according to which
the Organization is bound to keep its office operating in Egypt. In fact,
even if the possibility of transfer is disregarded it might happen that for
different reasons the Organization would find it necessary to discontinue

112
182 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

the operation of its regional organ. And it seems that nothing in the 1951
Agreement would constitute a legal obstacle to a decision of such a
kind.

Again on the matter of integration, issue may be joined with those who
make too much of it. As one deals with the constitutional problems of the
WHO underlying the question before the Court, attention should be paid
to the so-called “integration” of the Alexandria Sanitary Bureau under
Article 54 of the Constitution. Article 54 is mainly concerned with the Pan
American Sanitary Organization, represented by the Pan American Sani-
tary Bureau and the Pan American Sanitary Conferences, which should
be “in due course integrated with the Organization”, as well as all other
inter-governmental regional health organizations (emphasis supplied). The
article adds that “this integration should be effected as soon as practicable
through common action based on mutual consent of the competent autho-
rities, expressed through the organizations concerned” (emphasis supplied).
The Sanitary, Maritime and Quarantine Board of Egypt, or the Egyptian
Quarantine Board, lost its inter-governmental character on the conclusion
of the Paris International Sanitary Convention of 31 October 1938, whose
Article | stipulated :

“The Sanitary, Maritime and Quarantine Board of Egypt shall be
abolished and its functions shall be performed by the Egyptian sani-
tary authorities in pursuance of the provisions of the International
Sanitary Convention of 1926, as amended under the terms of Article 2
below. The transfer of services shall take place three months after the
entry into force of the present Convention.”

Appended to the Convention appeared a Declaration by the delegation
of the Royal Egyptian Government accepting the new responsibilities
including the engagement to retain, “in the capacity of Egyptian officials”,
foreign experts and foreign permanent officials.

Moreover, when the text of Article 54 was drafted during the New York
1946 International Health Assembly the main problem considered was the
situation of the Pan American Sanitary Bureau. The only delegation to
raise the question of the Alexandria Sanitary Bureau was the Egyptian
delegation (see WHO, Official Records, No. 1, p. 24). Neither of the two
alternative texts discussed included the word “integration” (ibid, Ann. 23,
p. 73). This concept was resorted to by the Harmonizing Committee of 16
members and there were doubts about the real meaning of the word
“integration”. On the other hand, one of the most relevant resolutions
concerning “integration” of the Alexandria Sanitary Bureau, namely
EB3.R30 deals with the integration of functions only, and contains no
reference to Article 54 of the Constitution. Therefore, although the process
of absorption of the Alexandria Sanitary Bureau into the structure of the
WHO and its transformation to the Eastern Mediterranean Regional
Office was frequently referred to as “integration”, I do not think that it

113
183. INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

allows the conclusion that the status of the Alexandria Bureau is different
from that of the other regional offices and that it should be treated in a
distinct manner in the eventuality of transfer. The theory of the “predes-
tination” of Alexandria for the role of the site of the EMRO is not
altogether very convincing, since there were previous regional offices for
the exchange of epidemiological information in other places, such as
Tehran, Tangiers and Singapore. If that was the mark of “predestination”,
the Regional Office for South-East Asia should be in Singapore and not
New Delhi, and the headquarters of the WHO itself should be in Paris,
where the venerable “Office international d'Hygiène publique” was so
active from 1907 until the outbreak of the Second World War.

Since the doctrine of “integration”, individualizing the Bureau of Alex-
andria as a “unique” situation, has no bearing on the operative part of the
Advisory Opinion, I was able to concur in its approval. The foregoing
remarks are therefore addressed to setting forth my views concerning
references in the reasoning to “integration under Article 54 of the Con-
stitution”.

It is undeniable that the Alexandria Sanitary Bureau played an impor-
tant role in the history of international sanitary co-operation, especially in
performing its duties as the Eastern Mediterranean Regional Office of the
WHO since 1 July 1949. It is a long and rich history, which goes back to
1831. In 1843 a health council similar to the one at Constantinople was
created in Egypt, which in 1852 inherited the attributions of the latter. This
sesquicentennial body, by virtue of its experience and its situation at the
crossroads of the traditional pilgrimages, may be proud of an impressive
record of services rendered to the international community, since the old
days when international health problems were confined to the common
work in the fight against the age-old scourges of plague, cholera, yellow
fever and smallpox. It is likewise beyond any doubt that Egypt has a
flawless record as a host country. Furthermore, it is clear that severance of
diplomatic relations with the host country in no way affects the function-
ing of an international organization or its organs, as the every-day routine
work of the United Nations in New York abundantly proves, and as is
provided in Article 82 of the 1975 Vienna Convention on the Represen-
tation of States in their Relations with International Organizations of
Universal Character. Were it for the Court to decide whether or not the
EMRO should be transferred, all these arguments would probably carry a
lot of weight. But this is not its task. The advisability and desirability of the
transfer of the office can only be decided by the World Health Assembly,
which is empowered by Articles 43 and 44 of its Constitution to do so.

114
184 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

It is in the World Health Assembly that these arguments should be put
forward.

The Court has a different task. The World Health Assembly, by reso-
lution WHA33.16 of 20 May 1980, put to the Court two questions relating
to the hypothetical situation of a decision favourable to the transfer being
taken in the future. This involves the interpretation of a treaty clause and
the consequences of such an interpretation.

There is no doubt that Article 31 of the Vienna Convention on the Law
of Treaties embodies the rules of general international law on the inter-
pretation of treaties, especially the overriding rule of paragraph 1, accord-
ing to which : “A treaty shall be interpreted in good faith in accordance
with the ordinary meaning to be given to the terms of the treaty in their
context and in the light of its object and purpose.” Of course the Vienna
Convention does not apply to the Agreement before the Court, since it is
not an agreement between States, but between a State and an international
organization. But its provisions would apply inasmuch as they embody
rules of international law to which the parties would be subject indepen-
dently of the Convention (Art. 3 (b)). Already in the Advisory Opinion on
the Legal Consequences for States of the Continued Presence of South Africa
in Namibia U.C.J. Reports 1971, p. 47) the Court held : “The rules laid
down by the Vienna Convention on the Law of Treaties ... may in many
respects be considered as a codification of existing customary law on the
subject.” And the rules of Article 31 are undoubtedly of that kind.

Therefore the work of the Court if it were confined to the narrow limits
of the questions in the request could not but be the task of interpreting
Section 37 of the 1951 Agreement in good faith in accordance with the
ordinary meaning of its terms and in the light of the object and purpose of
the treaty, taking into consideration the rules of paragraphs 2, 3 and 4 of
Article 31, and the supplementary means of interpretation provided for in
Article 32.

The first question before the Court referred specifically to the “nego-
tiations” and “notice” provisions of Section 37. What exactly are those
provisions? The “negotiations” referred to in Section 37 are those relating
to the revision of the treaty (“The present Agreement may be revised at the
request of either party. In this event the two parties shall consult each other
concerning the modifications to be made in its provisions”). It is this
process of consultation that is called “negotiations” in the second sentence
of the proviso. Section 37 does not deal with any other kind of “negotia-
tions”. So what is in issue is the “revision” or modification of the treaty.
And, furthermore, the final part of the provision states that it is in the case

115
185 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

of failure of such negotiations to result in an understanding within one year
that the Agreement may be denounced by either party’s giving two years’
notice. The two years’ notice is related to denunciation, and denunciation
is allowed only upon the failure of the negotiations to result in an under-
standing within one year. This is the ordinary meaning of the words used in
the text if interpreted in good faith and I cannot see how they could be
interpreted otherwise. It seems evident that the intention to avoid a clear
cut and individualized provision regulating denunciation was behind it.
Denunciation is an important stage in the life and expiry of a treaty. It is
not usual for a denunciation clause to come disguised under the mantle of a
provision dealing with another matter.

The “travaux préparatoires” relating to the wording of Section 37 con-
firm such an interpretation. The formula of Section 37 is a standard text,
which appears in a series of similar treaties, going back to an agreement
between the Swiss Federal Council and the International Labour Organ-
isation concerning the Jatter’s legal status in Switzerland adopted and
signed on 11 March 1946. It gave birth to a whole generation of agreements
embodying the same form of words, including, the Agreement concerning
the legal status of the World Health Organization approved by the First
World Health Assembly on 17 July 1948 and by the Swiss Federal Council
on 21 August 1948. Indeed, one could go still further back in search of the
roots of the wording of Section 37. The 1926 modus vivendi concluded
between the League of Nations and Switzerland contained in Article XIV
the following text:

“The above rules of the modus vivendi can only be modified by
agreement between the organisations of the League of Nations and
the Federal Political Department. If, however, an agreement cannot
be reached, it shall always be open to the Federal Government or to
the organisations of the League of Nations to denounce the whole or
part of the rules of the modus vivendi. In this case, the rules mentioned
in the denouncement shall remain in force for one year from the date
of such denouncement.” (League of Nations, Official Journal, 7th
Year, No. 10, p. 1424.)

The wording of the International Labour Organisation-Switzerland
Agreement, Article 30, and of the World Health Organization-Switzerland
Agreement, Article 29, is identical to the wording of Section 37. The only
difference is that in those Agreements, the sentences are separated into
three paragraphs, while in Section 37 the whole proviso is incorporated
into one. The United Nations-Swiss Federal Council Interim Agreement,
signed at Berne on 11 June 1946 and at New York on 1 July 1946, which is
still the host agreement for the Organization in Geneva (though euphem-
istically called “Provisional Arrangement”), in its Final Article repeats the
wording of the 1926 modus vivendi, with a reduction of the period of notice
to three months.

116
186 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

Moreover, from what remains of the procés-verbaux of the negotiations
which took place on 1,2, 3 and 11 March 1946, leading to the conclusions
of the Agreement between the Swiss Federal Council and the International
Labour Organisation concerning its legal status in Switzerland, it seems
clear that the Swiss Government, represented by Professor Guggenheim,
was keen on the inclusion of a denunciation clause with six months’ notice
in the treaty. The International Labour Organisation, represented by
Mr. Jenks, proposed the form of words which, with some changes, finally
led to Article 30, and which was the seed of similar provisions in a whole
series of host agreements. Apparently the Jenks formula was intended to
avoid a denunciation clause proper and to replace it by the admission of
revision by mutual agreement of the parties. As is clear from the origins of
the wording of Section 37, the right of denunciation arises only on failure,
at the end of one year of negotiations, to agree on revision. In the economy
of this formula, which is repeated in a score of similar treaties, denuncia-
tion is irrevocably linked with revision.

Now, could the removal of the Eastern Mediterranean Regional Office
from Alexandria be accomplished through the revision of the treaty? I
believe that, from the very fact that the Agreement is a “host” agreement —
and I submit it is — the transfer of the international regional organ from its
present site, which is at the centre of the Agreements provisions, would be
much more than a revision. It would indeed be tantamount to a termi-
nation of the agreement by depriving it of its object and purpose. Removal
of the Office would, therefore, fall outside the scope of Section 37, which
deals with the hypothesis of the continuation in force of a modified
agreement, and not with the termination of the agreement by denun-
ciation, unless in the specific case of the failure of negotiations for
revision.

The fact is that, outside the context of a revision procedure, the treaty
contains no general denunciation clause. On this specific point it can be
equated with the treaties dealt with in Article 56 of the Vienna Convention
on the Law of Treaties, namely, treaties which contain no provision
regarding termination, denunciation or withdrawal, always on the under-
standing that Article 56 embodies rules of general international law within
the meaning of Article 3 (). Incidentally, Article 56 of the draft articles of
the International Law Commission on treaties concluded between States
and international organizations or between international organizations is
identical with the text of the Vienna Convention.

I submit that it would be reasonable to regard the two conditions laid
down in subparagraphs (a) and (b) of paragraph | of Article 56 as opening
the door to denunciation even in the absence of a general clause providing
for denunciation in the 1951 Agreement. Indeed, it would be extraordinary
were the parties to a headquarters agreement to exclude the possibility of
denunciation or withdrawal. In addition, the nature of the agreement, a

117
187 | INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

host agreement, constitutes a typical case of an implied right of denun-
ciation, especially on the part of the Organization, as the International Law
Commission expressly recognized in its commentaries on Article 56 of the
draft articles on treaties concluded between States and international
organizations or between international organizations. There is no doubt
that headquarters agreements that do not contain a general denunciation
clause, and they are the majority, cannot by their very nature exclude
denunciation. If this is so, it can hardly be disputed that, under the rules of
general international law enshrined in Article 56 of the Vienna Conven-
tion, the Agreement may be terminated by denunciation and that in that
case a reasonable period of notice must be given. Paragraph 2 of Article 56,
however, goes beyond the recognized rules of general international law,
and was constructed by the International Law Commission under the aegis
of the progressive development of international law. The twelve months’
notice for denunciation or withdrawal is to be regarded only as an indi-
cation of what would be a reasonable period. And it is in this context that it
is resorted to in paragraph 49 of the Advisory Opinion of the Court.

A controversial point in the proceedings was whether the 1951 Agree-
ment is or is not a “host agreement”. The concept of “host agreement” is
probably broader than that of “headquarters agreement”, since agree-
ments might be signed with countries that play the role of hosts to tem-
porary gatherings and conferences. But frequently the two expressions are
taken as having the same meaning. What characterizes a “host agreement”
is that it contains a series of provisions intended to regulate the relation-
ship between the host State and the international organization regarding
the permanent site of the organization or of one of its organs in the territory
of the host State. Not many host agreements contain a form of words
similar to the one in Section 2 of the (New York) United Nations Head-
quarters Agreement, which states : “The seat of the United Nations shall
be the headquarters district.” The United Nations-Switzerland Agree-
ment, the host agreement for the second most important site of the Orga-
nization, contains nothing of the sort. Neither do the majority of host
agreements. The 1951 Agreement, apart from the direct reference in Sec-
tion | (v) to the “Secretariat and the Regional Office in Alexandria” and
repeated mention of the Regional Director, deals with problems that go
beyond an agreement or privileges, immunities and facilities. It deals in a
very elaborate way with the status of representatives of members, who
would not be going to Egypt unless to attend business of the Regional
Office. Section 23 (2) (d) provides for the right of officials of the Organi-
zation to import free of duty furniture and effects “at the time of taking up
their post in Egypt”. That is a typical provision of a host agreement,
because it relates to people allocated for a long stay in the territory of the
host country and not to officials on temporary mission on Egyptian ter-

118
188 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

ritory. Section 30(1) ensures the supply of electricity, water and gas and the
removal of refuse, which have nothing to do with provisions dealing with
privileges and immunities. Paragraph (2) of the same Section deals with
“police supervision for the protection of the seat of the organization”.
These are provisions obviously intended to regulate relationships of a
permanent character, different from those covering privileges, immunities
and facilities exclusively, as, for instance those contained in the Agreement
between Egypt and the WHO for the Provision of Services, of 25 August
1950. Of course, as happens with most host agreements, the 1951 Agree-
ment includes the bulk of the usual provisions related to privileges, immu-
nities and facilities, or the provisions that the Convention on the Privileges
and Immunities of the Specialized Agencies, approved by the General
Assembly of the United Nations on 21 November 1947, in Section 1 (i)
calls “standard clauses”, namely clauses dealing with juridical personality,
property, funds and assets, facilities in respect of communications, abuse
of privileges, recognition of a United Nations /aissez passer and the set-
tlement of disputes. But the difference is that in host agreements those
problems are considered in the light of the needs of the permanent pre-
sence of an international organization in the territory of the host State. The
1951 Agreement corresponds to the general line of a considerable number
of host agreements concluded after the war, including the other host
agreements for Regional Offices of the WHO. It is faithfully aligned on the
model draft agreement between the WHO and a Host Country, which is
given as Annex F to document EMR/EBWG/3. This model was de-
veloped in 1948 and established the format for all the host agreements
concluded by the Organization. Moreover, throughout the negotiations
with the Egyptian Government and the procedures of approval by the
World Health Assembly and the Executive Board, it was always referred to
as a “host agreement” (see Handbook of Resolutions and Decisions of the
World Health Assembly and the Executive Board, Vol. I, p. 357 — Section 3
of the chapter on “Host Agreements” entitled “Host Agreement with the
Government of Egypt”).

A consequence of the fact that the 1951 Agreement is a host agreement is
that the transfer of the EMRO from Alexandria would deprive it of its
raison d’être and would therefore be tantamount to its termination, since it
is a bilateral agreement.

Consequently, the transfer of the Regional Office cannot be achieved
through the procedure of revision or modification of the treaty provisions
which is dealt with in Section 37. If the Office is removed from Alexandria,
the treaty will become void and empty of meaning.

I have submitted that Section 37 does not apply, because it deals pri-

119
189 INTERPRETATION OF AGREEMENT (SEP. OP. SETTE-CAMARA)

marily with revision of the Agreement and that denunciation is allowed
only if the attempt to revise the treaty fails to succeed within a year. But,
on the other hand, host agreements are by their very nature eminently
denounceable treaties, on account of the normal unfettered competence of
international organizations to decide on the location of their offices, with a
few exceptions such as the International Court of Justice, the International
Monetary Fund and the World Bank, whose headquarters are laid down in
their Constitutions. If it be admitted that the 1951 Agreement does not
contain a denunciation clause proper — and I believe it does not — it will
inevitably fall within the purview of Article 56 of the Vienna Convention
on the Law of Treaties, as an expression of general international law. Itisin
the light of those general principles of the law of treaties that the problem
of the removal of the Office and of the denunciation of the 1951 Agreement
should be considered. Furthermore, it would be inadmissible to accept that
the transfer could be undertaken without a certain reasonable time having
been agreed upon between the parties for the orderly termination of the
activities of the EMRO in Alexandria. That is why I fully support the
Advisory Opinion’s call upon the World Health Organization to enter into
negotiations with Egypt, if ever the removal of the Office is decided by the
World Health Assembly.

Paragraph 49 of the Advisory Opinion rightly emphasizes the mutual
obligations of the Organization and Egypt to co-operate under the appli-
cable legal principles and rules in the event of a decision of the Assembly in
favour of the transfer. Consultations in good faith should take place (1)
concerning the conditions and modalities according, to which the transfer
should be effected, once the WHA decides upon it ; (2) regarding the
various arrangements needed to carry out the transfer in an orderly man-
ner and with a minimum of prejudice to the work of the Organization and
the interests of Egypt ; (3) concerning a reasonable period of notice for the
termination of the contractual relationship.

I think the Advisory Opinion was wise to depart from the narrow and
literal consideration of the clause of the agreement under discussion in
order to deal in depth with the much more meaningful aspects of the
general need for the protection of the interests of international organiza-
tions and host States in cases where the conventional relationship is to be
terminated. Any such transfer should take into account the legitimate
interests of both parties. The relationship between the host country and the
international organization should always be one of full understanding and
co-operation, in order to create that climate of stability and security which
is indispensable to the steady enhancement of the important role of mul-
tilateral diplomacy.

(Signed) José SETTE-CAMARA.

120
